Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000054
                                                      25-FEB-2013
                                                      01:39 PM

                          SCPW-13-0000054

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                CLYDE MITSURU HAYAKAWA, Petitioner,

                                vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
             (S.P.P. NO. 11-1-0033; CR. NO. 08-1-1927)

                 ORDER DENYING WITHOUT PREJUDICE
                PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of petitioner Clyde Mitsuru Hayakawa’s

document entitled “Habeas Corpus”, filed on January 29, 2013,

which we treat as a petition for a writ of habeas corpus, and the

record, it appears that the relief sought by petitioner is not

the appropriate subject of a petition for a writ of habeas

corpus.   Petitioner has alternative forums within which to seek

relief and fails to present any special reason for invoking the

supreme court’s original jurisdiction.   See Oili v. Chang, 57

Haw. 411, 412, 557 P.2d 787, 788 (1976) (the supreme court “will

not exercise its original jurisdiction in habeas corpus

proceedings when relief is available in a lower court and no
special reason exists for invoking its jurisdiction”).

Therefore,

     IT IS HEREBY ORDERED that the petition for a writ of habeas

corpus is denied without prejudice to any filings, as

appropriate, in circuit court.

          DATED:   Honolulu, Hawai#i, February 25, 2013.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack